UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 5, 2013 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) Virginia 0-12820 54-1284688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 434-792-5111 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 7.01 Regulation FD Disclosure On June 5, 2013, Jeffrey V. Haley, President and Chief Executive Officer of American National Bankshares Inc. (“American National”), Charles H. Majors, Executive Chairman of American National, and William W. Traynham, Chief Financial Officer of American National, will make several investor presentations at the Keefe, Bruyette & Woods Southeast Mini Bank Conference to be held at the Greenbrier Resort, White Sulphur Springs, West Virginia. A copy of the presentation will be made available at American National’s website (http://www.amnb.com) and is attached as Exhibit 99.1 to this report and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits: 99.1Investor Presentation Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June5, 2013 /s/ William W. Traynham Senior Vice President and Chief Financial Officer
